Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 8-14, and 16-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-5, 8-14, and 16-25 pass step 1 of the test for eligibility.
As per step 2A prong one, the claims are evaluated to determine whether the claims recite a judicial exception.  With respect to independent claims 1, 11, and 19 representative claim 1 recites, with emphasis added:
1. A gaming machine, comprising: 
a display device; 
a memory device; and
a processor executing instructions stored on the memory device, which cause the processor to at least:
select a plurality of symbols for a game outcome from a symbol set that includes a configurable symbol, wherein the selected plurality of symbols randomly includes zero or more instances of the configurable symbol; and
for each instance of the configurable symbol in the game outcome, select a prize indicia from a prize indicia set and assign the selected prize indicia to the respective instance of the configurable symbol, wherein the prize indicia set includes prize value indicias and a prize chance indicia, wherein each prize value indicia of the prize value indicias identifies a specific prize value, and wherein the prize chance indicia identifies a chance to win a chance prize; and
cause the display device to display the plurality of symbols selected for the game outcome at a plurality of display positions, wherein display of the plurality of symbols includes displaying each instance of configurable symbol in the plurality of symbols and its respectively assigned prize indicia;
for each instance of the configurable symbol in the game outcome whose respectively assigned prize indicia is one of the prize value indicias, award the specific prize value identified by the prize value indicia of its respectively assigned prize indicia; and
for each instance of the configurable symbol in the game outcome whose respectively assigned prize indicia is the prize chance indicia randomly determine whether the instance of the configurable symbol in the game outcome resulted In a win of a chance price by generating a random number for the instance of the configurable symbol and determining that the instance of the configurable symbol resulted in a win of a chance if the random number for the instance of the configurable symbol corresponds to one or more winning numbers assigned to a chance prize.
The above underlined portion of representative claim 1 recites a judicial exception because they are mental processes, as they can be performed in the human mind.  Particularly a human mind could select symbols, assign prize indicia, randomly determine whether the instance of the configurable symbol results in a win.
Next, as per step 2A prong two, the claims are evaluated to determine whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. 
The elements recited above that are not underlined in representative claim 1 comprise the additional elements.  As discussed in more detail below, these additional elements do not integrate the recited judicial exception into a practical application of the exception.
Causing the display device to display the selected plurality of symbols at a plurality of display positions, wherein display of the selected plurality of symbols includes displaying each instance of configurable symbol in the selected plurality of symbols and its respectively assigned prize indicia are extra-solution activity as these extra solution activities are well known data gathering and data output (see MPEP 2106.05(g))
A display device, a memory, and a processor executing instructions stored on the memory device is not an integration into a practical application as it is mere instructions to implement the abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f))
Thus, taken alone, the additional elements do not integrate the recited judicial exception into a practical application of the exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
Next, as per step 2B, the claims as a whole are analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception.  
Causing the display device to display the selected plurality of symbols at a plurality of display positions, wherein display of the selected plurality of symbols includes displaying each instance of configurable symbol in the selected plurality of symbols and its respectively assigned prize indicia are extra-solution activity as these extra solution activities are well known data gathering and data output (see MPEP 2106.05(g)), thus they do not amount to significantly more than the abstract idea.
A display device, a memory, and a processor executing instructions stored on the memory device does not amount to significantly more as it is mere instructions to implement the abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f))
The dependent claims of 2-5, 8-10, 12-14, 16-18, and 20-25 are further rejected under 101 for the reasons described above as they simply further define the abstract idea (which makes the abstract idea no less abstract) without adding significantly more or integrating the abstract idea into a practical application. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-14 and 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claims 11 and 19 applicant claims (cl 11) “a result of the random determination is not dependent upon player input” and (cl 19) “player input received after the quantity of rounds has no effect on a result of the random determination”.  There is no support for this language within the specification.  As per MPEP 2173.05(i) “Any negative limitation or exclusionary proviso must have basis in the original disclosure.  If alternative elements are positively recited in the specification they may be explicitly excluded in the claims.  […] the mere absence of a positive recitation is not basis for an exclusion.”  In the specification, there is no disclosure with respect to how the player input affects the RNG.  The closest disclosure is paragraph [0051] “a player may make selections, which may affect play of the game.”, however this paragraph makes no reference to random generation.  As such this is not “alternative elements positively recited in the specification that may be explicitly excluded in the claims”, as such there is no disclosure for this limitation. 
Claims 12-14 and 16-18 are rejected for including the language of the claims to which they depend.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 claims “making the random determination as to whether to award a chance prize associated with the prize chance indicia in response to player input that selects the instance of the configurable symbol to which the chance prize indicia is assigned”, however claim 11 to which it depends states “a result of the random determination is not dependent upon player input”, these two limitations are in direct conflict with one another.  As such no art rejection is currently provided on this claim, as it would be impossible for a piece of prior art to simultaneously have random generation which is dependent upon player input and which is not dependent upon player input,

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12 16-20, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olive (US 20170154498) in view of Ashley (US 20090305766)
In claim 11, Olive discloses
Initiating with a game controller of the gaming machine, (figure 1 #60, paragraph 59) a play of a base game in response to receiving an input via a player input device of the gaming machine (paragraph 66)
For play of the base game: selecting with the game controller a plurality of symbols from a configurable symbol and a first plurality of non-configurable symbols, wherein the selected plurality of symbols randomly includes zero or more instances of the configurable symbol (paragraph 83 symbols are selected from a symbol set randomly including configurable and non-configurable symbols)
Displaying via a display of the gaming machine a base game outcome comprising the selected plurality of symbols at a plurality of base game display positions and (paragraph 84 figures 9A)
Initiating a play of a feature game in response to a predetermined number of instances of the configurable symbol being displayed in the base game outcome and (paragraph 88, a trigger event occurs when six configurable symbols appear, thus six would be the predetermined number in this example)
For the play of the feature game: retaining each instance of the configurable symbol from the base game outcome at a corresponding feature game display position of a feature game outcome (paragraph 89-91, the configurable symbols are held, with a counter provided indicating the number of configurable symbols displayed)
For each feature game display position displaying a non-configurable symbol of the first plurality of non-configurable symbols: selecting, with the game controller, a replacement symbol from a feature game symbol set that includes the configurable symbol and a second plurality of non-configurable symbols (paragraphs 91-94, figures 9A-C.   “hold and spin” with the configurable symbols held, and the rest of the symbols spun, the replacement symbols may be configurable or non-configurable symbols)
If the selected replacement symbol is an instance of the configurable symbol: selecting, with the game controller a prize indicia set from a prize indicia set comprising a prize chance indicia  (paragraph 84, “major” indicia, further a “car” indicia indicates an “opportunity to” win a car) and other prize indicias and wherein each of the other prize indicias award a prize identified by the respective prize indicia (paragraph 84 numerals directly indicative of the value of the prize)
Assigning, with the game controller, the selected prize indicia to the replacement symbol and displaying the selected replacement symbol at a respective feature game display position and (paragraph 91, figures 9A-C)
Displaying, with the game controller, via the display, a presentation of awarding prizes identified by each prize indicia assigned to the instances of the configurable symbol in the feature game outcome (figure 12B “win”)
Olive fails to disclose a chance to win a prize identified by the respective prize chance indicia and the award including resolving an instance of the configurable symbol in the feature game outcome with the prize chance indicia by making a random determination, with the game controller, as to whether to award a chance prize associated with the prize chance indicia, wherein a result of the random determination is not dependent upon player input, and displaying a presentation of awarding a chance prize or a presentation of not awarding a chance prize depending on the result of the random determination however Ashley discloses a chance to win a prize identified by the respective prize chance indicia and the award including resolving an instance of the configurable symbol in the feature game outcome with the prize chance indicia by making a random determination, with the game controller, as to whether to award a chance prize associated with the prize chance indicia, wherein a result of the random determination is not dependent upon player input, and displaying a presentation of awarding a chance prize or a presentation of not awarding a chance prize depending on the result of the random determination (paragraph 11 discloses a chance to win a jackpot prize which triggers an additional game.  Paragraphs 72-75 disclose a sixth reel with symbols on it which determine whether a jackpot has been won. Paragraph 54 discloses a random number generator paragraph 66 discloses randomization being used to stop the reel.  Thus randomization without the use of player input is used to determine the outcome of the 6th reel which determines whether the prize is awarded  paragraph 86 discloses displaying the 6th reel which displays winning or not winning the jackpot being displayed) It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Olive with Ashley in order to allow for the configurable symbols of olive to award a bonus game of Gomez in order to increase player excitement.
In claim 19, Olive discloses 
a display device, a player input device, a memory device, a processor executing instructions on the memory device which cause the processor to at least (figure 3 #107, 106, 103, 102)
initiate a feature game in response to the display device displaying a base game outcome comprising a predetermined number of instances of a configurable symbol  (paragraph 88, a trigger event occurs when six configurable symbols appear, thus six would be the predetermined number in this example)
for an initial round of a quantity of rounds for the feature game: retain each instance of the configurable symbol from the base game outcome at a corresponding feature game display position of a feature game outcome (paragraph 89-91, the configurable symbols are held, with a counter provided indicating the number of configurable symbols displayed)
for each feature game display position not displaying an instance of the configurable symbol:  determine whether to display an instance of the configurable symbol at the respective feature game display position (paragraphs 91-94, figures 9A-C.   “hold and spin” with the configurable symbols held, and the rest of the symbols spun, the replacement symbols may be configurable or non-configurable symbols)
in response to determining to display an instance of the configurable symbol, select a prize indicia from a prize indicia set and display the instance of the configurable symbols and the selected prize indicia at the respective feature game display position wherein the prize indicia set comprises prize value indicias that each identify an awarded prize value  (paragraph 84 numerals directly indicative of the value of the prize) and a prize chance indicia (paragraph 84, “major” indicia, further a “car” indicia indicates an “opportunity to” win a car) 
Olive fails to disclose a prize chance indicia that provides a chance to win a specific prize identified by the prize chance indicia and after the quantity of rounds, make a random determination for an instance of the configurable symbol with the prize chance indicia as to whether to award a chance prize, wherein player input received after the quantity of rounds has no effect on a result of the random determination however Ashley discloses a prize chance indicia that provides a chance to win a specific prize identified by the prize chance indicia and after the quantity of rounds, make a random determination for an instance of the configurable symbol with the prize chance indicia as to whether to award a chance prize, wherein player input received after the quantity of rounds has no effect on a result of the random determination. (paragraph 11 discloses a chance to win a jackpot prize which triggers an additional game.  Paragraphs 72-75 disclose a sixth reel with symbols on it which determine whether a jackpot has been won. Paragraph 54 discloses a random number generator paragraph 66 discloses randomization being used to stop the reel.  Thus randomization without the use of player input is used to determine the outcome of the 6th reel which determines whether the prize is awarded  paragraph 86 discloses displaying the 6th reel which displays winning or not winning the jackpot being displayed)   It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Olive with Gomez in order to allow for the configurable symbols of olive to award a bonus game of Gomez in order to increase player excitement.
In claim 12, Olive discloses the specific prize is a multiple venue prize (paragraph 100 discloses a grand and/or major prize being a linked progressive which meet the broadest reasonable interpretation of multiple venues)
In claim 16, Olive discloses the other prize indicias of the prize indicia set include: one or more value indicias, each associated with a respective award value (paragraph 84, numerals directly indicative of the value of the prize) one or more fixed jackpot indicias each associated with a respective fixed jackpot (paragraph 84, mini jackpot described as being a fixed jackpot), one or more progressive jackpot indicias each associated with a respective progressive jackpot (paragraph 84 major jackpot, described as a progressive jackpot).  Determining a feature game award based at least in part on a sum of the award values, the fixed jackpots, and the progressive jackpots, associated with the value indicias, the fixed jackpot indicias, and the progressive jackpot indicias assigned to the instances of the configurable symbol in the feature game outcome (paragraph 216, “a player is awarded the sum of the values of the configurable symbols at the end of the feature game and may be awarded an additional prize such as a jackpot prize”)
In claim 17, Olive discloses provide a quantity of rounds (paragraph 90) and select and display for each remaining round of the quantity of rounds, replacement symbols for each of the plurality of display positions not displaying the configurable symbol (paragraph 91, figures 10b-c)
In claim 18, Olive discloses decrementing the quantity of rounds by a decrement quantity upon completion of a round of the quantity of rounds (paragraph 92) and resetting the quantity of rounds upon a condition of another round of the quantity of rounds (paragraph 97)
In claim 20, Olive discloses retain each instance of the configurable symbol at a corresponding feature game display position of the feature game outcome and for each feature game display position not displaying an instance of the configurable symbol determine whether to display an instance of the configurable symbol at the respective feature game display position with indicia selected from the prize indicia set (paragraph 91, figures 10b-c)
Claims 1-3, 8 and 9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Olive in view of Yoshizawa (US 20100022294).
In claim 1, Olive discloses
A display device, a memory device, a processor executing instructions stored on the memory device, which cause the processor to at least: (figure 3 #106, 103, 102) 
Select a plurality of symbols for a game outcome from a symbol set that includes a configurable symbol, wherein the selected plurality of symbols randomly includes zero or more instances of the configurable symbol  (paragraph 83, symbols are selected from a symbol set randomly including configurable and non-configurable symbols)
for each instance of the configurable symbol in the game outcome, select a prize indicia from a prize indicia set and assign the selected prize indicia to the respective instance of the configurable symbol, wherein the prize indicia set includes prize value indicias and a prize chance indicia wherein each prize value indicia of the prize value indicia identifies a specific prize value (paragraph 84 numerals directly indicative of the value of the prize), and wherein the prize chance indicia indicates a chance to win a chance prize and (paragraph 84, “major” indicia, further a “car” indicia indicates an “opportunity to” win a car)
Cause the display device to display the plurality of symbols selected for the game outcome at a plurality of display positions, wherein display of the plurality of symbols includes displaying each instance of the configurable symbol in the plurality of symbols and its respectively assigned prize indicia (paragraph 84 figures 9A-9C.  This shows the previously described indicia being displayed within the reels with their assigned prize indicia)
For each instance of the configurable symbol in the game outcome whose respectively assigned prize indicia is one of the prize value indicia, award the specific prize value identified by the prize value indicia of its respectively assigned prize indicia; (paragraph 27)
Olive fails to disclose for an instance of the configurable symbol in the game outcome whose respectively assigned prize indicia is the prize chance indicia, randomly  determine whether the instance of the configurable symbol in the game outcome resulted in a win of a chance prize by generating a random number for the instance of the configurable symbol, and determining that the instance of the configurable symbol resulted in a win of a chance prize if the random number for the instance of the configurable symbol corresponds to the one or more winning numbers assigned to a chance prize.  However Yoshizawa discloses for an instance of the configurable symbol in the game outcome whose respectively assigned prize indicia is the prize chance indicia, randomly  determine whether the instance of the configurable symbol in the game outcome resulted in a win of a chance prize by generating a random number for the instance of the configurable symbol, and determining that the instance of the configurable symbol resulted in a win of a chance prize if the random number for the instance of the configurable symbol corresponds to the one or more winning numbers assigned to a chance prize (paragraph 216 discloses a trigger which allows for entry into a jackpot bonus game.  Paragraph 328 discloses comparing a random number to numeric value ranges to determine a prize).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Olive with Yoshizawa so as to make the awarding of the jackpot prize more unpredictable.
In claim 2, Olive discloses the specific prize is a multiple venue prize (paragraph 100 discloses a grand and/or major prize being a linked progressive which meet the broadest reasonable interpretation of multiple venues)
In claim 3, Olive discloses the prize indicia associated with the prize includes a multiple venue jackpot prize indicia (paragraph 84, “major”, is described as a multiple venue jackpot prize as per paragraph 100, which discloses a grand and/or major prize being a linked progressive which meet the broadest reasonable interpretation of multiple venues)
In claim 8, Olive discloses the set of prize indicia set further comprises one or more fixed jackpot indicias each associated with a respective fixed jackpot (paragraph 84, mini jackpot described as being a fixed jackpot), one or more progressive jackpot indicias each associated with a respective progressive jackpot (paragraph 84 major jackpot, described as a progressive jackpot).  For each instance of the configurable symbol with an assigned prize indicia from the one or more fixed jackpot indicias award the fixed jackpot identified by the respectively assigned prized indicia (paragraph 84), for each instance of the configurable symbol with an assigned prize indicia from the one or more progressive jackpot indicias, award the progressive jackpot identified by the respectively assigned prize indicia (paragraph 84)
In claim 9, Olive discloses provide a quantity of rounds (paragraph 90) and select and display for each remaining round of the quantity of rounds, replacement symbols for each of the plurality of display positions not displaying the configurable symbol (paragraph 91, figures 10b-c)
Claims 4, 5, 13, 14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olive in view of Yoshizawa in further view of Acres (US 20140080564)
In claim 4, Olive in view of Yoshizawa discloses the claimed invention except the instructions further cause the processor to award the specific prize further in response to a user input associated with touching an instance of the configurable symbol in the selected plurality of symbols to which the specific jackpot prize indicia is assigned, reveal indicia on the touched instance of the configurable symbol hat indicates whether the chance awarded from the touched instance of the configurable symbol resulted in an award of the specific jackpot prize identified by the specific jackpot prize indicia, however Acres discloses touching the prize as part of a feature game to award the specific prize (paragraph 83).  This would teach the limitation in combination as the configurable symbol and awarding of the specific jackpot prize is taught by Olive in view of Yoshizawa. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Olive in view of Yoshizawa with Acres in order to increase the excitement to the player
In claims 5, Acres discloses touching the prize as part of a feature game to award the specific prize (paragraph 83).  Gomez discloses randomly awarding a consolation prize (paragraph  59, the star either reveals the progressive or a credit amount, free spin, or other consolation prize)
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olive in view of Yoshizawa in further view of Kane (US 20050250576).
In claim 10, Olive discloses decrement the quantity of rounds by a decrement quantity upon completion of a round of the quantity of rounds (paragraph 92).  Olive in view of Yoshizawa fails to disclose increment the quantity of rounds upon a condition of another round of the quantity of rounds, however Kane discloses incrementing the quantity of rounds upon a condition of another round of the quantity of rounds (paragraph 152).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Olive in view of Yoshizawa with Kane in order to allow for a player to earn additional rounds
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olive in view of Ashley in view of Little (US 20100130281).
In claim 22, Olive discloses the set of prize indicia set further comprises one or more value indicias, each associated with a respective award value (paragraph 84, numerals directly indicative of the value of the prize) one or more fixed jackpot indicias each associated with a respective fixed jackpot (paragraph 84, mini jackpot described as being a fixed jackpot), one or more progressive jackpot indicias each associated with a respective progressive jackpot (paragraph 84 major jackpot, described as a progressive jackpot).  The instructions further cause the processor to update a credit meter displayed by the display device based on a sum of the award values associated with the prize value indicias in the feature game outcome, update the credit meter based on the fixed jackpot and the progressive jackpots associated with the fixed jackpot indicias and the progressive jackpot indicias in the feature game outcome and updating the credit meter based on the prize if any, randomly awarded as a result of resulting the chance provided by the prize chance indicia (paragraph 216 discloses the player being awarded the sum of the values of the configurable symbols and also being awarded an additional jackpot prize.  Ashley teaches the random awarding of the prize chance as described above.)  Olive in view of Ashley fails to disclose updating the credit meter one “after” another, instead Olive is silent as to how this is displayed and simply states that the sum is awarded.  However Little discloses updating a player’s win meter after each game outcome rather than after a set of game outcomes (paragraph 91).  As such this would teach the invention as claimed in Olive in view of Gomez, but awarding the awards consecutively rather than all at once.  This combination would teach placing them in the specific order set forth in the claims, as there are only a limited number of potential orders which the game outcomes can be added, and as such, the combination teach any of the potential orders of the summation.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Olive in view of Ashley in view of Little in order to allow for the player to more clearly understand what awards have been provided from the game. 
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olive in view of Ashley in further view of Aoki (US 20090131145).
In claim 23, Olive in view of Ashley discloses the claimed invention except revealing that a first instance of the configurable symbol with the prize chance indicia in the feature game outcome was randomly awarded the prize by replacing the prize chance indicia of the first instance of the configurable symbol with indicia that indicates that the prize was awarded however Aoki discloses revealing that a symbol of the feature game outcome with the prize chance indicia was randomly awarded the prize by replacing the prize chance indicia with indicia that indicates that the prize was awarded (paragraph 79)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Olive in view of Ashley with Aoki in order to allow for a different aesthetic of the bonus game described in Ashley.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olive in view of Yoshizawa in further view of Aoki (US 20090131145).
In claim 25, Olive in view of Yoshizawa discloses the claimed invention except revealing that a first instance of the configurable symbol with the prize chance indicia in the feature game outcome was randomly awarded the prize by replacing the prize chance indicia of the first instance of the configurable symbol with indicia that indicates that the prize was awarded however Aoki discloses revealing that a symbol of the feature game outcome with the prize chance indicia was randomly awarded the prize by replacing the prize chance indicia with indicia that indicates that the prize was awarded (paragraph 79)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Olive in view of Yoshizawa with Aoki in order to allow for a different aesthetic of the bonus game described in Gomez.

Response to Arguments
Applicant’s amendments and new claim 26 create new 112 issues as set forth above.
Applicant’s arguments with respect to 101 certain methods of organizing human activity is persuasive.  Applicant argues that claim 1 does not recite any interactions of a person, examiner agrees.  However, upon further consideration, Examiner has changed the 101 rejection to indicate that these limitations are mental processes as set forth above.
Applicants amendments of claims 11 and 19 overcome the prior art rejection of Olive in view of Gomez, however a new rejection is made in view of Ashely, as well as a new 112 rejection as set forth above.
Applicants amendments of claim 1 overcome the rejection of Olive in view of Gomez in view of Yoshizawa, however a new rejection is set forth over Olive in view of Yoshizawa.
Applicant argues “while the main CPU may randomly assign prize ranks to the card images, the main CPU does not determine whether a particular card image results in a win.  All card images are winning card images, the only question is the level of payout when the player selects the card image”.  This disclosure discloses the instant application.  The prior art of Yoshizawa provides a chance to win a mega jackpot prize, and if the player does not win a jackpot prize, they may receive a consolation (smaller) prize.  The concept of a consolation prize is claimed, for example in claim 5 of the instant application claimset without departing from the limitations of claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS H HENRY/               Examiner, Art Unit 3715